      Case: 3:20-cv-00196-DMB-RP Doc #: 39 Filed: 08/20/21 1 of 2 PageID #: 385




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

CHARLES D. GALLOWAY                                                                       PETITIONER

v.                                                                            No. 3:20CV196-DMB-RP

JUDGE JOHN GREGORY                                                                       RESPONDENT

                          ORDER DENYING PETITIONER’S
                   MOTIONS [29], [36], [38] FOR EVIDENTIARY HEARING

        This case comes before the court on the petitioner’s motions [29], [36], [38] for an evidentiary

hearing. Under the Anti-Terrorism and Effective Death Penalty Act, (“AEDPA”), requests for an

evidentiary hearing are evaluated in accordance with 28 U.S.C. § 2254(e)(2). Murphy v. Johnson,

205 F.3d 809, 815 (5th Cir. 2000). When a habeas corpus petitioner has failed to develop the factual

basis of a claim, his entitlement to an evidentiary hearing is restricted to the narrow exceptions of

subsection (e)(2), which provides:

        If the applicant has failed to develop the factual basis of a claim in State court
        proceedings, the court shall not hold an evidentiary hearing on the claim unless the
        application shows that–

        (A) the claim relies on–

                (i) a new rule of constitutional law, made retroactive to cases on collateral r
                eview by the Supreme Court, that was previously unavailable; or

                (ii) a factual predicate that could not have been previously discovered through
                the exercise of due diligence; and

        (B) the facts underlying the claim would be sufficient to establish by clear and
        convincing evidence that but for the constitutional error, no reasonable factfinder
        would have found the applicant guilty of the underlying offense.

28 U.S.C. § 2254(e)(2). These exceptions apply where the failure to develop the facts of claim is

solely the result of a decision or omission of the petitioner himself. Murphy, 205 F.3d at 815.

Overcoming the restrictions in § 2254(e)(2) does not, however, guarantee a petitioner an evidentiary
      Case: 3:20-cv-00196-DMB-RP Doc #: 39 Filed: 08/20/21 2 of 2 PageID #: 386




hearing, it merely “opens the door for one;” the district court retains the discretion to grant or deny an

evidentiary hearing. Id. Further, a full and fair hearing does not necessarily require live testimony; a

paper hearing can be sufficient to afford a petitioner a full and fair opportunity to present factual issues

pertinent to his case. Id., see also Perillo v. Johnson, 79 F.3d 441, 444 (5th Cir. 1996). Finally, where

a district court has before it enough facts to make an informed decision regarding the merits of a

claim, the court may refuse to grant an evidentiary hearing, even where the state court made no

explicit factual findings. McDonald v. Johnson, 139 F.3d 1056, 1060 (5th Cir. 1998).

        The court has reviewed the file and records of this case, has applied the analysis above, and

has not encountered any claims the petitioner raises requiring an evidentiary hearing. The petitioner

can present his claims in written form without the need for a live hearing. For this reason the

petitioner’s request for evidentiary hearing is denied. However, if later in the case an evidentiary

hearing appears necessary, the court will order one sua sponte.

        It is therefore ORDERED that the petitioner’s motions [29], [36], [38] for an evidentiary

hearing are DENIED.

        This, the 20th day of August, 2021.


                                                          /s/ Roy Percy
                                                          UNITED STATES MAGISTRATE JUDGE
